                                                                       Case 2:19-cv-05708-MTL Document 8 Filed 03/03/20 Page 1 of 9



                                                                1   Patricia Kirtley Wells (#013905)
                                                                    Kirtley Wells  Law Office
                                                                2   4742 N. 24th Street, Suite 300
                                                                    Phoenix, Arizona 85016
                                                                3   Telephone: (602) 264-7424
                                                                    E-Mail: tk@kwlolaw.com
                                                                4   Attorney for Plaintiff
                                                                5
                                                                6                        IN THE UNITED STATES DISTRICT COURT
                                                                7                                 FOR THE DISTRICT OF ARIZONA
                                                                8
                                                                9   James Heffernan,
                                                               10                    Plaintiff,                       FIRST AMENDED
                                                                                                                      COMPLAINT
                                                               11          v.
Kirtley Wells Law Office




                                                               12
                                                                    Pinnacle Health Facilities XXVI, LP d/b/a/        (Jury Trial Requested)
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   Sun City Health and Rehabilitation Center,
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14                    Defendant.
                                                               15
                                                               16
                                                               17
                                                               18   Plaintiff James Heffernan files his claim for relief against Defendant and alleges:

                                                               19                                      Nature of this Action

                                                               20          1.     This is an action for relief from defendant’s violations of plaintiff’s civil
                                                                    rights. These violations include: wrongful and willful interference with plaintiff’s right to
                                                               21
                                                                    take family/medical leave under the Family and Medical Leave Act (FMLA), 29 U.S.C. §
                                                               22
                                                                    2601 et seq., retaliation in violation of the FMLA including wrongful termination.
                                                               23
                                                                           2.     This is also an action under Title I of the Americans with Disabilities Act of
                                                               24
                                                                    1990 as amended by the ADA Amendments Act of 2008 and Title I of the Civil Rights
                                                               25
                                                                    Act of 1991 (“ADA”) to correct unlawful employment practices on the basis of disability
                                                               26
                                                                    and/or perceived disability and to provide appropriate relief to James Heffernan. As
                                                               27
                                                                    stated with greater particularity below.
                                                               28
                                                                       Case 2:19-cv-05708-MTL Document 8 Filed 03/03/20 Page 2 of 9



                                                                1                                        Jurisdiction and Venue
                                                                2          3.     This Court has jurisdiction over the subject matter and the parties pursuant
                                                                3   to 28 U.S.C. §§ 451, 1331, 1337, 1343 and 1345.
                                                                4          4.     This Court has supplemental jurisdiction over the related state law claim
                                                                5   pursuant to 28 U.S.C. § 1367(a). Plaintiff’s intentional infliction of emotional distress

                                                                6   claim shares common operative facts. Resolving the state and federal claims in a single

                                                                7   action serves the interests of judicial economy, convenience and fairness to the parties.
                                                                           5.     Venue is proper in the United States District Court of Arizona pursuant to
                                                                8
                                                                    28 U.S.C. § 1391(b), because the events giving rise to plaintiff’s claims occurred in this
                                                                9
                                                                    District.
                                                               10
                                                                                                              Parties
                                                               11
                                                                           6.     Plaintiff James Heffernan (“James” or “Plaintiff”) is a U.S. citizen and a
Kirtley Wells Law Office




                                                               12
                                                                    resident of Maricopa County in this Judicial District.
                           4742 N. 24 t h Street, Suite 30 0




                                                               13
                             Phoenix , Arizona 850 16




                                                                           7.     Plaintiff is an “eligible employee” within the meaning of the FMLA, in that
                                 (602) 264-7424




                                                               14
                                                                    he was employed by Defendant for approximately two years and worked more than 1,250
                                                               15   hours in the year preceding his request for FMLA leave.
                                                               16          8.     Plaintiff James Heffernan is a disabled individual pursuant to the Americans
                                                               17   with Disabilities Act of 1990 as amended by the ADA Amendments Act of 2008 and Title
                                                               18   I of the Civil Rights Act of 1991 (“ADA”)
                                                               19          9.     James’s disability constitutes a disability under the ADA because amongst
                                                               20   other things he suffers from “chronic inflammatory demyelinating
                                                               21   polyradiculoneuropathy” (“CIDP”), a rare neurological disorder that targets the body’s
                                                               22   nerves and is characterized by progressive weakness and impaired sensory function in the

                                                               23   legs and arms. CIDP renders James substantially limited in several major life activities

                                                               24   including but not limited to walking, standing, running and lifting.
                                                                           10.    James is a qualified individual with a disability within the meaning of the
                                                               25
                                                                    ADA because he is otherwise qualified for his position with Defendant and was able to
                                                               26
                                                                    perform the essential functions of his position with or without reasonable accommodation.
                                                               27
                                                               28

                                                                                                                -2-
                                                                       Case 2:19-cv-05708-MTL Document 8 Filed 03/03/20 Page 3 of 9



                                                                1          11.    James is a qualified individual with a disability because he has a record of
                                                                2   disability within the meaning of the ADA.
                                                                3          12.    At all relevant time James suffered from a “serious health condition” within
                                                                4   the meaning of the FMLA because he required inpatient care. 29 U.S.C. § 2611(11)(A);
                                                                5   29 C.F.R. § 825.114(a)(1) (1995).
                                                                6          13.    At all relevant time James suffered from a “serious health condition within

                                                                7   the meaning of the FMLA because his condition resulted in a period of incapacity of more

                                                                8   than three consecutive calendar days that required treatment two or more times by a health
                                                                    care provider. 29 C.F.R. § 825.114(a)(2)(i) (1995),
                                                                9
                                                                           14.    At all relevant time James suffered from a “serious health condition” within
                                                               10
                                                                    the meaning of the FMLA because his condition resulted in a period of incapacity or
                                                               11
                                                                    treatment for such incapacity due to a chronic serious health condition. 29 U.S.C.
Kirtley Wells Law Office




                                                               12
                                                                    §2611(11); 29 C.F.R., § 825.114(a)(2)(iii) (1995).
                           4742 N. 24 t h Street, Suite 30 0




                                                               13
                             Phoenix , Arizona 850 16




                                                                           15.    At all relevant times James suffered from a “serious health condition”
                                 (602) 264-7424




                                                               14
                                                                    within the meaning of the FMLA because his condition resulted in the need for multiple
                                                               15
                                                                    treatments by a health care provider for a condition that would likely result in a period of
                                                               16   incapacity of more than three consecutive calendar days in the absence of medical
                                                               17   intervention or treatment. 29 U.S.C. § 2611(11); 29 C.F.R. § 825.114(a)(2)(v) (1995).
                                                               18          16.    At all relevant times Pinnacle Health Facilities XXVI, LP d/b/a/ Sun City
                                                               19   Health and Rehabilitation Center (“Sun City Health” or “Defendant”) was doing business
                                                               20   in Maricopa County, Arizona.
                                                               21          17.    Defendant Sun City Health and Rehabilitation Center was an employer
                                                               22   covered by the FMLA in that at all times relevant it employed, at least 50 employees at
                                                               23   the location where the relevant events took place.

                                                               24          18.    Defendant has engaged in unlawful employment practices in violation of the

                                                               25   ADA because of James’s disability and/or perceived disability, including but not limited
                                                                    to, discriminating against James in the terms and conditions of his employment and
                                                               26
                                                                    terminating his employment because of his disability.
                                                               27
                                                               28

                                                                                                                -3-
                                                                       Case 2:19-cv-05708-MTL Document 8 Filed 03/03/20 Page 4 of 9



                                                                1          19.    The effect of the practices complained of herein above has been to deprive
                                                                2   James Heffernan of equal employment opportunities and otherwise adversely affect his
                                                                3   status as an employee because of his disability and/or perceived disability.
                                                                4          20.    The unlawful employment practices complained of above were intentional.
                                                                5          21.    More than one hundred and eighty days (180) days prior to the institution of
                                                                6   this lawsuit, James filed a charge of discrimination with the Equal Employment
                                                                7   Opportunity Commission (“EEOC”) alleging Defendant discriminated against him
                                                                8   because of his disability and or perceived disability.
                                                                9          22.    All conditions precedent to the institution of this lawsuit has been fulfilled.
                                                               10                                               Facts
                                                               11          23.    Plaintiff began working at Sun City Health on or about August 15, 2016 and
Kirtley Wells Law Office




                                                               12   was subsequently promoted to Director of Nursing.
                                                                           24.    On or about July 16, 2018 James notified Defendant that he required time
                           4742 N. 24 t h Street, Suite 30 0




                                                               13
                             Phoenix , Arizona 850 16




                                                                    off from work pursuant to the FMLA as a result of his disability.
                                 (602) 264-7424




                                                               14
                                                                           25.    James Heffernan was terminated because he requested time off from work
                                                               15
                                                                    pursuant to the FMLA and ADA.
                                                               16
                                                                           26.    Plaintiff has suffered considerable emotional distress over the loss of his
                                                               17
                                                                    job.
                                                               18
                                                                           27.    Plaintiff had at all times duly performed all of the conditions of his
                                                               19
                                                                    employment until he was prevented from doing so by Defendant.
                                                               20
                                                                           28.    The conduct of Defendant described above was at all times intentional, in
                                                               21
                                                                    reckless disregard of James’ federally protected rights and with an evil mind.
                                                               22
                                                                           29.    The conduct was at all times intended to deprive James of his rights, and
                                                               23   was carried out with a willful and conscious disregard of James’s legal rights.
                                                               24          30. Said conduct has in fact caused James injury and emotional distress and
                                                               25   continues to do so.
                                                                                                           Count I
                                                               26                                      FMLA - Interference
                                                               27          31.    Plaintiff incorporates by reference as if fully set forth herein the allegations
                                                               28   contained in the paragraphs above.

                                                                                                                 -4-
                                                                       Case 2:19-cv-05708-MTL Document 8 Filed 03/03/20 Page 5 of 9



                                                                1          32.    The FMLA provides that eligible employees are entitled to take up to twelve
                                                                2   weeks of leave in any twelve-month period to care for treatment of a serious health
                                                                3   condition. 29 U.S.C. § 2612(a); 29 C.F.R. § 825.100(a). During such a leave, the

                                                                4   employer is required to maintain the employee’s health benefits. 29 U.S.C. § 2614(c)(1);

                                                                5   29 C.F.R. § 825.100(b). Upon return from such a leave, the employee is entitled to be
                                                                    restored to the same or an equivalent position that the employee held when the leave
                                                                6
                                                                    commenced. 29 U.S.C. § 2614(a); 29 C.F.R. § 825.100(c).
                                                                7
                                                                           33.    The FMLA also provides that “[i]t shall be unlawful for any employer to
                                                                8
                                                                    interfere with, restrain, or deny the exercise of or the attempt to exercise any right
                                                                9
                                                                    provided under this subchapter [of the FMLA].” 29 U.S.C. § 2615(a)(1).
                                                               10
                                                                           34.    Defendant willfully interfered with, restrained, and/or denied James’s
                                                               11
                                                                    exercise of his right to FMLA leave after he provided Defendant with notice of his need
Kirtley Wells Law Office




                                                               12
                                                                    for leave by fabricating a reason to terminate his employment because he took leave
                           4742 N. 24 t h Street, Suite 30 0




                                                               13   pursuant to the FMLA.
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14          35.    As a direct and proximate result of Defendant’s willful, intentional,
                                                               15   malicious, and unlawful termination of his employment, James lost his salary,
                                                               16   employment benefits, and other compensation, in amounts to be proven at trial.
                                                               17          36.    As a result of Defendant’s unlawful actions, which were not in good faith,
                                                               18   plaintiff is entitled to liquidated damages under 29 U.S.C. §§ 2617(a)(1)(A)(iii), in an
                                                               19   amount to be proven at trial.
                                                               20                                           Count II
                                                                                         FMLA-Unlawful Discharge and Discrimination
                                                               21
                                                               22          37.    Plaintiff incorporates by reference as if fully set forth herein the allegations

                                                               23   contained in paragraphs above.

                                                               24          38.    The FMLA provides that eligible employees are entitled to take up to twelve
                                                                    weeks of leave in any twelve-month period if they have a serious health condition. 29
                                                               25
                                                                    U.S.C. § 2612(a)(1)(C); 29 C.F.R. § 825.100(a). During such a leave, the employer is
                                                               26
                                                                    required to maintain the employee’s health benefits. 29 U.S.C. § 2614(c)(1); 29 C.F.R. §
                                                               27
                                                                    100(b). Upon return from such a leave, the employee is entitled to be restored to the same
                                                               28

                                                                                                                 -5-
                                                                       Case 2:19-cv-05708-MTL Document 8 Filed 03/03/20 Page 6 of 9



                                                                1   or an equivalent position that the employee held when the leave commenced. 29 U.S.C. §
                                                                2   2614(a); 29 C.F.R. § 825.100(c).
                                                                3          39.     The FMLA provides that “[i]t shall be unlawful for any employer to

                                                                4   discharge or in any other manner discriminate against any individual for opposing any

                                                                5   practice made unlawful by this subchapter [of the FMLA].” 29 U.S.C. § 2615(a)(2).
                                                                           40.     Defendant willfully terminated plaintiff when and because he exercised his
                                                                6
                                                                    right to FMLA leave.
                                                                7
                                                                           41.     As a direct and proximate result of Defendant’s willful, intentional,
                                                                8
                                                                    malicious, and unlawful termination of his employment, plaintiff lost his salary,
                                                                9
                                                                    employment benefits, and other compensation, in amounts to be proven at trial.
                                                               10
                                                                           42.     As a result of Defendant’s action, which were not in good faith, plaintiff is
                                                               11
                                                                    entitled to liquidated damages under 29 U.S.C. §§ 2617(a)(1)(A)(iii), in an amount to be
Kirtley Wells Law Office




                                                               12
                                                                    proven at trial.
                           4742 N. 24 t h Street, Suite 30 0




                                                               13                                          Count II
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14                               ADA Discrimination & Retaliation
                                                                           43.     James Heffernan incorporates by reference each of the allegations set forth
                                                               15
                                                                    in the above paragraphs as though fully alleged herein.
                                                               16
                                                                           44.     Defendant terminated James Heffernan because of his disability and/or
                                                               17
                                                                    perceived disability in violation of Title I of the ADA, Sections 102(a) and (b), and Title
                                                               18
                                                                    V of the ADA, Sections 503(a) and (b), 42 U.S.C. §§ 12112(a) and (b), and § 12203(a)
                                                               19
                                                                    and (b) by:
                                                               20
                                                                                   (a) Discriminating against James and denying and
                                                               21                      interfering with his employment opportunities based on
                                                                                       his disability and/or perceived disability; and
                                                               22
                                                                                   (b) Retaliating against James by asserting he violated
                                                               23                      company policy regarding use of confidential
                                                                                       passwords as a pretext to guise its unlawful
                                                               24                      discrimination.
                                                               25          48. As a direct and proximate result of Defendant’s unlawful conduct including

                                                               26   termination of his employment, plaintiff lost his salary, employment benefits, and other

                                                               27   compensation, in amounts to be proven at trial.

                                                               28

                                                                                                                 -6-
                                                                       Case 2:19-cv-05708-MTL Document 8 Filed 03/03/20 Page 7 of 9



                                                                1                                             Count III
                                                                                             Intentional Infliction of Emotional Distress
                                                                2
                                                                           45.    Plaintiff incorporates by reference each of the allegations set forth in the
                                                                3
                                                                    above paragraphs as though fully alleged herein.
                                                                4
                                                                           46.    Defendant’s conduct was in reckless disregard of the emotional distress,
                                                                5
                                                                    humiliation, anxiety, mental distress, pain and suffering, stress, and ordeal that
                                                                6
                                                                    Defendant knew and/or should have known would occur or was likely to occur as a result
                                                                7
                                                                    of its unlawful actions in terminating James’ employment.
                                                                8
                                                                           47.    The acts complained of above were extreme and outrageous as to go
                                                                9
                                                                    beyond all possible bounds of decency.
                                                               10
                                                                           48.    As a direct and proximate result of Defendant’s extreme and outrageous
                                                               11
                                                                    conduct, James Heffernan has been harmed in amounts to be proven at trial.
Kirtley Wells Law Office




                                                               12
                                                                           49.     As a direct and proximate result of the actions and inaction of Defendant
                           4742 N. 24 t h Street, Suite 30 0




                                                               13
                             Phoenix , Arizona 850 16




                                                                    as described herein, James Heffernan has suffered and continues to suffer damages
                                 (602) 264-7424




                                                               14
                                                                    including, but not limited to, consequential economic damages including but not limited
                                                               15
                                                                    to back pay and front pay, compensatory damages, benefits, pain and suffering, mental
                                                               16
                                                                    anguish, stress, distress, humiliation and loss of enjoyment of life.
                                                               17
                                                                           50. The effect of the practices complained of herein has been to deprive James
                                                               18
                                                                    Heffernan of equal employment opportunities and otherwise adversely affect his status as
                                                               19
                                                                    an employee because he exercise his rights under the FMLA and ADA.
                                                               20
                                                                           51. Defendant’s conduct as outlined above was in reckless disregard and/or
                                                               21
                                                                    callous indifference of James’s federally protected rights.
                                                               22
                                                                           52.    James Heffernan is entitled to punitive damages as a result of Defendant’s
                                                               23
                                                                    unlawful conduct as outlined above.
                                                               24
                                                                                                           Jury Demand
                                                               25
                                                                           Plaintiff demands trial by jury of all claims and causes of action so triable.
                                                               26                                         Relief Requested
                                                               27          WHEREFORE, plaintiff respectfully requests that this Court:
                                                               28

                                                                                                                 -7-
                                                                       Case 2:19-cv-05708-MTL Document 8 Filed 03/03/20 Page 8 of 9



                                                                1          1.     Grant all injunctive relief necessary to bring Defendant into compliance
                                                                2   with the FMLA and ADA;
                                                                3          2.     Grant such other injunctive relief as may be appropriate, including

                                                                4   reinstatement of plaintiff and/or front pay;

                                                                5          3.     Order Defendant to pay plaintiff for the wages, salary, employment benefits,
                                                                    and other compensation denied or lost to plaintiff by reason of Defendant’s violations of
                                                                6
                                                                    the FMLA and ADA in amounts to be proven at trial;
                                                                7
                                                                           4.     Order Defendant to pay plaintiff for an additional amount as liquidated
                                                                8
                                                                    damages equal to the wages, salary, employment benefits, pension benefits, and other
                                                                9
                                                                    compensation denied or lost to plaintiff by reason of Defendant’s violations of the
                                                               10
                                                                    FMLA, in amounts to be proven at trial;
                                                               11
                                                                           5.     Order Defendant to pay plaintiff compensatory damages for its intentional
Kirtley Wells Law Office




                                                               12
                                                                    infliction of emotional distress in an amount to be proven at trial;
                           4742 N. 24 t h Street, Suite 30 0




                                                               13          6.     Order Defendant to pay plaintiff exemplary and punitive damages;
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14          7.     Order Defendant to pay plaintiff reasonable attorneys’ fees, reasonable
                                                               15   expert witness fees, and other costs of this action;
                                                               16          8.     Order Defendant to pay plaintiff interest on such damages as are
                                                               17   appropriate, including pre- and post-judgment interest; and
                                                               18          9.     Grant such other and further relief as this Court may deem proper and just.
                                                               19          DATED this 2nd day of March, 2020.
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28

                                                                                                                   -8-
                                                                       Case 2:19-cv-05708-MTL Document 8 Filed 03/03/20 Page 9 of 9



                                                                1
                                                                2
                                                                                                                      Kirtley Wells Law Office
                                                                3
                                                                4
                                                                                                                  By: /s/Patricia Kirtley Wells
                                                                5                                                    Trisha Kirtley
                                                                                                                     4742 N. 24th Street, Suite 300
                                                                6                                                    Phoenix, AZ 85016
                                                                                                                     Attorney for Plaintiff
                                                                7
                                                                8
                                                                9
                                                               10                               CERTIFICATE OF SERVICE
                                                               11
                                                                          I hereby certify that on March 2, 2020, I electronically transmitted the foregoing
Kirtley Wells Law Office




                                                               12
                                                                    document to the Clerk’s Office and defense using the ECF System for filing.
                           4742 N. 24 t h Street, Suite 30 0




                                                               13
                             Phoenix , Arizona 850 16
                                 (602) 264-7424




                                                               14
                                                               15   /s/Trisha Kirtley
                                                                    _________________
                                                               16   Trisha Kirtley
                                                               17
                                                               18
                                                               19
                                                               20
                                                               21
                                                               22
                                                               23
                                                               24
                                                               25
                                                               26
                                                               27
                                                               28

                                                                                                               -9-
